Citation Nr: 0703606	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for an intestinal and 
stomach disorder.

3.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a right wrist fracture, on 
appeal from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to November 
1967.  Thereafter, he also had periods of active duty for 
training (ACDUTRA) with the U.S. Army National Guard, 
including a period of ACDUTRA from May 1, 1977 to May 31, 
1977, during which time he injured his right wrist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2006 letter, the Board advised the veteran 
that the Veterans Law Judge who held the August 2002 Travel 
Board hearing had retired and asked him if he wanted another 
hearing before a different Veterans Law Judge prior to the 
Board acting on his appeal.  In a response dated the 
following month, the veteran indicated he did not want an 
additional hearing.

The case returns to the Board following a remand to the RO in 
April 2004.  


REMAND

Pursuant to the VCAA, VA has a duty to notify the claimant 
and representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103.  This includes expressly apprising the 
claimant of what specific evidence he or she is responsible 
for obtaining and submitting, and what specific evidence VA 
will obtain for him or her.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Here, the RO 
issued a letter discussing VCAA notice and assistance 
requirements in May 2004.  However, the letter failed to 
advise the veteran of what new and material evidence was 
sufficient to reopen his previously denied claim for 
entitlement to service connection for an intestinal and 
stomach disorder.  Instead, the letter advised the veteran of 
what evidence was needed to substantiate his claim for non-
service-connected VA pension benefits.  Therefore, VA's duty 
to notify requires the Board to again remand the case so that 
the RO may provide the veteran with the required 38 U.S.C.A. 
§ 5103(a) notice.  

Furthermore, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Here, the report of the January 
2005 VA respiratory examination showed diagnoses of asthma.  
In reaching her conclusion that there was no evidence of 
aggravation on available service medical records, the 
examiner noted that the veteran's service medical records 
were silent for treatment of asthma or any specific 
gastrointestinal condition.  However, the Board notes that 
review of the claims folder discloses that the veteran was 
treated for bronchial asthma and upper respiratory infections 
while on active duty from January 1966 through May 1966.  
Therefore, VA's duty to assist requires that the RO obtain an 
additional VA respiratory examination which specifically 
acknowledges this in-service treatment for asthma.     

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the claims for entitlement to service 
connection for bronchial asthma, 
entitlement to service connection for an 
intestinal and stomach disorder, and 
entitlement to an initial compensable 
disability rating for service-connected 
residuals of a right wrist fracture; and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt to 
obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO should 
allow the appropriate period of time for 
response.

2.  The RO should ask the veteran to 
provide VA with the dates of medical 
treatment, if any, received from VA  for 
(a) the claimed bronchial asthma, (b) the 
claimed intestinal/stomach disorder, and 
(c) his service-connected residuals of a 
right wrist fracture.  The veteran should 
also be asked to identify the VA medical 
facilities from which he received any such 
medical treatment.  Thereafter, the RO 
should take steps to secure any such 
evidence and make it part of the veteran's 
claims file.

3.  The RO should ask the veteran to 
identify any private providers who have 
treated him for (a) his claimed bronchial 
asthma, (b) his claimed intestinal/stomach 
disorder, and (c) his service-connected 
residuals of a right wrist fracture.  The 
veteran should also be requested to sign 
and submit a form authorizing the release 
to the VA of all records of medical 
treatment and evaluations from each of any 
such private providers identified.  
Thereafter, the RO should obtain copies of 
these records and make them part of the 
veteran's claims file.

4.  The RO should arrange for the veteran 
to be scheduled for a VA respiratory 
examination to obtain information as to 
the likely etiology of his asthma.  If 
possible, the RO should arrange for the 
veteran to be seen by the examiner who 
conducted the January 2005 VA respiratory 
examination.  Otherwise, the veteran 
should be examined by an appropriate 
specialist.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

The claims folder should be made available 
to the physician designated to examine the 
veteran prior to the examination, and the 
examination report should include a 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The examiner should 
provide opinions as to whether it is at 
least as likely as not that the veteran's 
bronchial asthma pathology began during 
the veteran's military service, was 
aggravated, or is etiologically related to 
any incident of his period of service.  In 
doing so, the examiner should take note of 
the in-service treatment for bronchial 
asthma and upper respiratory infections 
received by the veteran from January 1966 
through May 1966.

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims.  If the disposition of 
either or both claims remains unfavorable, 
the RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



